Citation Nr: 0740600	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  96-37 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post operative 
degenerative joint disease, lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for postoperative degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1980 to June 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in New York, New York and 
Montgomery, Alabama.  

In August 2005, the RO confirmed and continued a 10 percent 
rating for the veteran's post operative degenerative joint 
disease of the left knee.  The veteran filed a notice of 
disagreement.  Because the filing of a notice of disagreement 
initiates appellate review, the claim must be remanded for 
the preparation of a SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).

In November 2006, this case was remanded to permit the 
veteran to have a Travel Board Hearing.  In April 2007, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In May 2006, the RO received a letter from the veteran 
regarding his claim of entitlement to service connection for 
post operative degenerative joint disease of the lumbar 
spine.  In this letter, the veteran contended that the RO had 
not considered "evidence that I was being treated for lower 
back and neck pain by Dr. M.M. [a private physician] in 
Schenectady, N.Y. weeks before my truck accident [in March 
2000]."  The veteran argued that this "clearly shows a 
prior condition resulting from service."  Additionally, in 
the same letter, the veteran indicated that prior to entering 
the Air Force, he received treatment for his back from a 
doctor in Watervliet, New York.  The Board further notes that 
the veteran listed this doctor on page 9 of his VA Form 21-
526, Veteran's Application for Compensation or Pension.  An 
attempt to obtain these reports was not accomplished.  Thus, 
additional action is needed.  

Finally, in a separate letter received in August 2006, the 
veteran stated: "[i]n response to your letter and decision 
dated August . . .2005 . . . .  I am contesting the 10% 
disability I was awarded for my left knee.  I feel it should 
be a much higher rating for the following . . . ."  This 
letter was entitled "Notice of Disagreement."  Once an 
appellant has filed a timely notice of disagreement with 
respect to a rating determination, the appellant must be 
issued a SOC on the appealed issue.  Therefore, a remand is 
required in this regard, too.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.2, 20.201 (2007); Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

2.  Contact the veteran and ask him to 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
lumbar spine disability.  After securing 
the necessary authorizations for release 
of this information, obtain copies of all 
treatment records referred to by the 
veteran, which are not already of record, 
to include the private medical records 
from his private physicians in 
Schenectady, New York and Watervliet, New 
York.

3.  Undertake any additional development 
deemed necessary to properly adjudicate 
the veteran's claim for service connection 
for post operative degenerative joint 
disease of the lumbar spine, and 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
send to the veteran and his representative 
a Supplemental Statement of the Case and 
afford them the appropriate time within 
which to respond.

4.  Issue to the veteran a SOC addressing 
the issue of entitlement to an initial 
rating in excess of 10 percent for 
postoperative degenerative joint disease, 
left knee.  The SOC should include all 
relevant law and regulations pertaining to 
the claim.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  See 38 C.F.R. 
§ 20.302(b).  Thereafter, if an appeal has 
been perfected, this issue should be 
returned to the Board.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

